Mr. Justice NELSON
delivered the opinion of the court.
Some question has been made by the counsel for the appellees as to the power of Congress to confer upon the city authority to assess upon the adjacent proprietors of lots the expense of repairing streets with a new and different pavement or repairing an old one. It is asserted that this should be a general tax on the city. But the power, we think, cannot well be denied. The Constitution confers upon Congress the authority to exercise exclusive legislation over this District.*
The bill seeks to compel Willard to pay the tax levied on the hotel (of which the appellees are lessees, and bound by their covenant to pay the same), upon the ground,
*6811st. That he procured the passage of the city ordinance to make the improvement in the street by fraudulent misrepresentations to the mayor and common council, with the intent to cast upon the lessees the burden of the tax, and to benefit his own reversionary interest in the premises; and
2d. That he had agreed with the mayor and common council, if they would pass the ordinance requiring the improvements to be made, he would pay the full amount of any assessments or tax for and on account of the expense of the same.
On looking into the proofs in the record it will be seen that this second ground for charging Willard, the appellant, with the expense of the improvements is wholly unsustained. No such agreement was made as alleged in the bill.
And as it respects the first ground, the only evidence in support of it is that, ponding the ordinance before the city council, in a conversation with Alderman Owen, he said that he and his brothers would have to pay for most of the work, and that the other property owners along there were fully able to pay their proportions, except as to the Burch property, and if there was any objection as to that he would pay for it himself — that portion of it. The witness said that he knew of no inducements held out by Willard to procure the passage of the ordinance, except as stated above.
Without stopping to inquire whether a misrepresentation simply to one of the aldermen constituting the board, to induce him to pass an ordinance for the improvement of a street, could be regarded as making out a case of misrepresentation that would subject'the guilty party to any responsibility for its passage, or whether, if such responsibility was established, the appropriate remedy would, not be an action at law, it is sufficient to say, in the present case, that there is no evidence in the record showing that the representations made were untrue, and hence the.first ground for subjecting the appellant also fails.
We say nothing as to the representations made to the mayor after the passage of the ordinance and while the woi’k was in progress, or how far these might subject the appellant *682to liability, as that evidence is not pertinent to the issue made in the bill before us.
Decree reversed and cause remitted, with directions to
Dismiss the bill.*

 Article 1, § 8.


 This case was adjudged at December Term, 1869.